DETAILED ACTION
Remarks
Applicant presents a communication filed 30 August 2022 responsive to the 3 June 2022 non-final Office action. (the “Previous Action”).
With the communication, Applicant:
amends claim 1;
cancels claims 2-20;
adds new claims 21-37; and
amends various portions of the specification.
Claims 1-20 remain pending. Claims 1, 8 and 15 are the independent claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Arguments
Applicant’s arguments are moot in view of the new ground(s) of rejection and rejection/objection withdrawals below.
Drawings
In view of Applicant’s amendments to the specification, the Previous Action’s objection to the drawings is withdrawn.
Specification
In view of Applicant’s amendments to the specification, the Previous Action’s objections to the specification is withdrawn.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 21 and 22 and are compared to claim 18 of US Pat. No. 11,042,471 in the following table:
Instant Application
US Pat. No. 11,042,471
Claim 1 – A system for generating test plans using a test manager, comprising: 


a microprocessor and 


a rehosting platform execution thereon, that comprises a plurality of application runtimes for executing a plurality of software application applications migrated from a source computer at the source computing platform; and

a test manager running in a server and configured to:

create a baseline execution record describing an online execution of a software application at the source computing platform;


replay the captured baseline record against an instance of the software application executing at the rehosting platform, for use with the target computing platform; and

compare corresponding data streams and interface screens from execution of the software application at both of the source computing platform and the rehosting platform, to determine a migration success of the application when migrated from the source computing platform to the target computing platform;

Claim 15 –  A non-transitory computer-readable storage medium storing a set of instructions for automatically generating test plans using a test manager, said instructions, when executed by a processor, causing the processor to perform steps comprising: 

providing a plurality of application runtimes in a mainframe rehosting platform for executing a plurality of mainframe applications migrated from a mainframe computer; 



…a test manager running in a server….


Claim 18 – the…medium of claim 15…comprising capturing by the test manager a baseline from an online execution against a mainframe platform;

replaying by the test manager the captured baseline execution against the mainframe rehosting platform;


comparing by the test manager corresponding data streams and screens from both the mainframe platform and the mainframe rehosting platform to determine the migration success of the first mainframe application migrated from the mainframe computer
Claim 21 – The system of claim 1, wherein the test manager is further configured to:

capture a sequence of jobs associated with the software application at the source computing platform, using a test execution driver, and

turn the sequence of jobs into test plan sequences for automatic execution against the rehosting platform
Claim 15 – 


…capturing, via the test manager, sequence of jobs…


…generating, via the test manager based on the captured sequences of jobs, test plan sequences for execution against the mainframe rehosting platform…

Claim 22 – The system of claim 21, wherein the test execution driver is configured to automatically test the software application migrated from the source computing platform by automatically executing a test plan against the migrated application in an application runtime of the plurality of application runtimes of the rehosting platform.

Claim 15-- …automatically testing the first mainframe application migrated from the mainframe computer by automatically executing the first test plan against the migrated mainframe application in the first application runtime of the plurality of application runtimes of the mainframe rehosting platform



It is also noted that the present application and the copending claims share the same assignee (Oracle International Corporation) and have common inventors (inventors Rakhmilevich and Zhang).

Claims 1, 21-22, 26-28 and 32-34 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim 18 of US Pat. No. 11,042,471.

As to claims 1, 21 and 22, although the conflicting claims are not identical, they are not patentably distinct because the issued claims teach every element of the instant claims as set forth in the above table. Note with respect to claim 1 that the rehosting platform of claim 15 is also a target computing platform, like in the instant specification (see paragraphs [000142], [00025] and Figure 1 element 1). Note with respect to claim 21 that whatever instructions perform the capturing of the claim are construed as a test driver. And note with respect to claim 22 that whatever instructions perform the testing are also construed as part of a test driver.

As to claims 26-28, they are method claims whose limitations are substantially the same as claims 1, 21 and 22 and are rejected for substantially the same reasons.

As to claims 32-34, they are medium claims whose limitations are substantially the same as claims 1, 21 and 22 and are rejected for substantially the same reasons.

Claims 23-24, 29-30 and 35-36 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim 18 of US Pat. No. 11,042,471 in further view of Ding et al., “Splitter: A Proxy-based Approach for Post-Migration Testing of Web Applications” (art of record – hereinafter Ding).

As to claim 23, claim 18 of US Pat. No. 11,042,471 disclose the system of claim 22 but does not explicitly disclose the features of claim 23. 
However, Ding does, as set forth in the § 103 rejections below.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the migration and testing of issued claim 18 by incorporating the test execution driver operating responsive to the migration and testing to provide an indication of migration success of the application when migrated from the source computing platform to the target computing platform, as taught by Ding, as Ding would provide the advantage of means for engineers to determine the migration was successful. (See Ding, p. 5 left col. Sec. 2.3 par. 1).

As to claim 24, claim 18 of US Pat. No. 11,042,471 disclose the system of claim 1 but does not explicitly disclose the features of claim 24. 
However, Ding does, as set forth in the § 103 rejections below.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the capturing of a baseline and testing of a migrated application of issued claim 18 by incorporating recording the baseline including user interactions with the software application at the source computing platform and replaying the captured baseline execution record, including user interactions, against an instance of the migrated application executed at the rehosting platform, for use with the target computing platform, as taught by Ding, as Ding would provide the advantage of a means of exposing the migrated application in the rehosting platform to an identical workload as the application in the source platform. (See Ding, p. 2 left col. par. 3).

As to claims 29-30, they are method claims whose limitations are substantially the same as claims 23 and 24 and are rejected for substantially the same reasons.

As to claims 35-36, they are medium claims whose limitations are substantially the same as claims 23 and 24 and are rejected for substantially the same reasons.

Claims 25, 31 and 37 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim 18 of US Pat. No. 11,042,471 in further view of Ding (“Splitter: A Proxy-based Approach for Post-Migration Testing of Web Applications”) in further view of “Oracle Tuxedo Application Runtime for CICs and Batch” (art of record – hereinafter Oracle).

As to claim 25, claim 18 of US Pat. No. 11,042,471 disclose the system of claim 1 and further discloses the mainframe computer but does not explicitly disclose the remaining features of claim 25. 
However, in an analogous art, Ding and Oracle do, as set forth in the § 103 rejections below.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mainframe computer and test manager testing of a migrated application of issued claim 18 by incorporating the test manager executing jobs as test cases against both the computer and the rehosting platform and comparing output files and return codes from the computer and rehosting platform, as taught by Ding, as Ding would provide the advantage of a means of determining the migrated application is working correctly. (See Ding, p. 2 left col. par. 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Issued claim 18/Ding, which discloses executing jobs as test cases against both a mainframe computer that is a source of migration and a rehosting platform and comparing output files and return codes from the computer and rehosting platform to determine migration success of the application migrated from the computer, by incorporating batch jobs, as taught by Oracle, as Oracle would provide the advantage of a means of testing migrated batch applications. (See Oracle, p. 1 par. 1). 

As to claim 31, it is a method claim having limitations substantially the same as those of claim 25 and is rejected for substantially the same reasons. 

As to claim 37, it is a medium claim having limitations substantially the same as those of claim 25 and is rejected for substantially the same reasons. 
Claim Objections
The claim objections set forth in the Previous Action are moot, as the claims objected to have been cancelled.
Claims 1, 26 and 32 are objected to for the following informalities:
Claim 1 refers to “application applications” at line 3, which appears to be a typographical error that should perhaps read -applications- instead.
Claims 26 and 32 are objected to for the same reasons as claim 1. 
Claim Rejections - 35 USC § 112
The § 112 rejections set forth in the Previous Action are moot, as the rejected claims have been cancelled.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 21-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, the claim refers to “the source computing platform” at line 4. There is insufficient antecedent basis for this limitation in the claim and it is unclear to which previously recited element, if any, the claim is referring. For the purposes of examination, “the source computing platform” will be interpreted as -a source computing platform-.
Further as to claim 1, the claim refers to “the hosting platform” at line 9. There is insufficient antecedent basis for this limitation in the claim and it is unclear to which previously recited element, if any, the claim is referring. For the purposes of examination, “the hosting platform” will be interpreted as -the rehosting platform-.
Further still as to claim 1, the claim refers to “the target computing platform” at line 9. There is insufficient antecedent basis for this limitation in the claim and it is unclear to which previously recited element, if any, the claim is referring. For the purposes of examination, “the target computing platform” will be interpreted as -a target computing platform-.
As to claims 21-25, the claims are dependent on claim 1, include the same indefinite language and are rejected for the same reasons.
Further as to claim 24, note that the claim also refers to the “hosting platform”, which will be construed in the same manner as claim 1. 
As to claim 26, the claim refers to “the hosting platform” without antecedent basis as with claim 1 and is rejected for the same reasons.
As to claims 27-31, the claims are dependent on claim 26, include the same indefinite language and are rejected for the same reasons.
As to claim 32, the claim refers to “the hosting platform” without antecedent basis as with claim 1 and is rejected for the same reasons.
As to claims 33-37, the claims are dependent on claim 22, include the same indefinite language and are rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 24-26, 30-32, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Ding (“Splitter: A Proxy-based Approach for Post-Migration Testing of Web Applications”) in view of Oracle (“Oracle Tuxedo Application Runtime for CICs and Batch”).

As to claim 1, Ding discloses a system for generating test plans using a test manager (See M.P.E.P. § 2111.02(II)), comprising:
a test manager running in a server (e.g., Ding, p. 98 Figure 1 and associated text, p. 104 left col. Sec. 3.1: Splitter [test manager] is deployed on a desktop [server, at least because Splitter services requests as shown in the figure]) and configured to:
capture a baseline execution record describing an online execution of a software application at the source computing platform (e.g., Ding, p. 1, p. 1 left col. par. 2 disclose a proxy is put in front of the production application to intercept requests from real users [baseline from an online execution]; p. 3, Fig. 2 and associated text, left col. Sec. 2.1 par. 2 discloses we call this component a Proxy. This is placed on the critical path to the production application [see figure, the requests are directed to (executed against) the production application]; p. 8 left col. Sec. 3.2 discloses two instances of each application are set up on both the production and migrated systems [platforms, the production system being a source computing platform])
replay the captured baseline record against an instance of the software application executing at the hosting platform, for use with the target computing platform; (e.g., Ding, p. 3 left col. Sec. 2.1 par. 2 discloses upon receiving a user request Proxy passes the request to the production application. Once the request is sent, it makes a replica of the request and sends it to the Session Manager, which will make any necessary instrumentations before passing it to the migrated application; p. 8 left col. Sec. 3.2 discloses two instances of each application are set up on both the production and migrated systems [platforms, the migrated system being both a rehosting platform and a target computing platform. Note that the reshooting platform and target platform of the specification are the same as well (Tuxedo ART). See, e.g., paragraphs [000142], par. [00025] and Figure 1 element 101 of the instant specification]) and
compare corresponding data streams and interface screens from execution of the software application at both of source computing platform and the rehosting platform, to determine a migration success of the platform when migrated from the source computing platform to the target computing platform (e.g., Ding, p. 1 left col. par. 2 discloses results generated by both applications are then compared, and mismatches due to migration problems can be detected; p. 5 right col. Sec. 2.3.4 discloses for binary contents [data streams, or part of data streams], we only need to know whether two binary objects are the same or not. For text/plain [data stream, or part of one] and text/HTML contents, we do a more in-depth analysis; p. 5 Sec. 2.3.3 last par. discloses SES is not useful for comparing HTML pages [screens]. Therefore, we convert HTML data to DOM tree format. Analysis engine compares two trees node-by-node).
Ding does not explicitly disclose a microprocessor and a rehosting platform executing thereon, that comprises a plurality of application runtimes for executing a plurality of software application applications migrated from a source computer at the source computing platform.
However, in an analogous art, Oracle discloses:
a microprocessor and a rehosting platform executing thereon, that comprises a plurality of application runtimes for executing a plurality of software application applications migrated from a source computer at the source computing platform; (e.g., Oracle, p. 1 Figure 1 and par. 1: Oracle Tuxedo Application Runtime for CICS and Batch [necessarily executing on a microprocessor] runs IBM mainframe [source computing platform] applications rehosted [migrated] to Oracle Tuxedo [the applications at the mainframe necessarily from a computer]; p. 1 Figure 1 last paragraph: rehosted CICS application run in Tuxedo containers using the programming model and services provided by the CICs runtime. Rehosted batch jobs run under the batch runtime [see figure Tuxedo includes both a CICS and Batch runtime]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Ding, which discloses migrating an application to a new platform by including to include a rehosting platform comprising a plurality of application runtimes for executing software applications migrated from a source computer at the source computing platform, as taught by Oracle, as Oracle would provide the advantage of a means of running migrated mainframe applications with no change to business logic. (See Oracle, p. 1 par. 1).

As to claim 24, Ding/Oracle discloses the system of claim 1 (see rejection of claim 1 above), Ding further discloses wherein the test manager is further configured to: 
record the baseline execution record describing an online execution of a software application at the source computing platform, including user interactions with the software application at the source computing platform; (e.g., Ding, p. 98 figure 1 and associated text, p. 97 left col. par. 2: to intercept requests from real users and the requests are sent to the production application; p. 104 left col. Sec. 3.1: a fully functional online store application;  p. 107 left col. par. 2: data files used by Splitter to store request data;)
replay the captured the baseline execution record, including the user interactions, against an instance of the software application executing at the hosting platform, for use with the target computing platform (e.g., Ding, p. 104 left col. Sec. 3.1 par. 1: Two Dell Optiplex desktops are used as production and migrated systems. We use Tomcat 5.5.27 as application server; p. 99 left col. Sec. 2.1: once the request is sent, it makes a replica of the request and sends it to the Session Manager, which, will make any necessary instrumentation before passing it to the migrated application)

As to claim 25, Ding/Oracle discloses the system of claim 1 (See rejection of claim 1 above), Ding further discloses:
wherein the test manager is further configured to execute jobs as test cases against both the computer and the rehosting platform (e.g., Ding, p. 3 left col. Sec. 2.1 par. 2 discloses upon receiving a user request Proxy passes the request to the production application. Once the request is sent, it makes a replica of the request and sends it to the Session Manager, which will make any necessary instrumentations before passing it to the migrated application [sending a request to an application (i.e., a request for the application to perform some task) being executing a job against the application]; p. 8 left col. Sec. 3.2 discloses two instances of each application are set up on both the production and migrated systems) and compare output files and return codes from both of the computer and the rehosting platform, to determine the migration success of the application migrated from the computer (e.g., Ding, p. 1 left col. par. 2 discloses results generated by both applications are then compared, and mismatches due to migration problems can be detected; p. 5 left col. Sec. 2.3.1 discloses when comparing HTTP headers, we focus on three fields, Status Code [return code], Content Type and Content Length; p. 5 right col. last par. discloses SES is not very useful for comparing HTML pages since two HTML document scan be semantically the same with many differences. Therefore, we convert HTML data top DOM tree format. Analysis Engine compares two trees node by node [i.e., comparing two HTML files]).
Ding does not explicitly disclose wherein the source computing platform is a mainframe computer; batch jobs; or the mainframe computer.
However, in an analogous art, Oracle discloses:
	wherein the source computing platform is a mainframe computer; (e.g., Oracle, p. 1 Figure 1 and par. 1: IBM mainframe applications [necessarily on a computer] rehosted to Oracle Tuxedo).
	batch jobs; (e.g., Oracle, p.  1 last par. discloses rehosted batch jobs run under the batch runtime) and
	the mainframe computer (see above).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Ding, which discloses executing jobs as test cases against computer that is a source of migration and a rehosting platform and comparing output files and return codes from the computer and rehosting platform to determine migration success of the application migrated from the computer, by incorporating a mainframe computer as a source of the migration and batch jobs, as taught by Oracle, as Oracle would provide the advantages of a means of testing migrated batch applications and a means of migrating mainframe applications. (See Oracle, p. 1 par. 1). 

As to claim 26, it is a method claim having limitations substantially the same as those of claim 1 and is rejected for substantially the same reasons. 

As to claim 30, it is a method claim having limitations substantially the same as those of claim 24 and is rejected for substantially the same reasons. 

As to claim 31, it is a method claim having limitations substantially the same as those of claim 25 and is rejected for substantially the same reasons. 

	As to claim 32, it is a medium claim having limitations substantially the same as those of claim 1 and is rejected for substantially the same reasons.
	Further limitations, disclosed by Ding, include:
	a non-transitory computer readable-medium storing instructions (e.g., Ding, p. 104 left col. Sec. 3.1: Splitter [test manager] is deployed on a desktop [i.e., in a non-transitory medium of the desktop]) for (see rejection of claim 1 above).

As to claim 36, it is a medium claim having limitations substantially the same as those of claim 24 and is rejected for substantially the same reasons. 

As to claim 37, it is a medium claim having limitations substantially the same as those of claim 25 and is rejected for substantially the same reasons. 

Claims 21-23, 27-29 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Ding (“Splitter: A Proxy-based Approach for Post-Migration Testing of Web Applications”) in view of Oracle (“Oracle Tuxedo Application Runtime for CICs and Batch”) in further view of Huang et al. (US 2012/0047492) (art of record – hereinafter Huang).

As to claim 21, Ding/Oracle discloses the system of claim 1 (see rejection of claim 1 above), but does not explicitly disclose wherein the test manager is further configured to: capture a sequence of jobs associated with the software application at the source computing platform, using a test execution driver; and turn the sequence of jobs into test plan sequences for automatic execution against the rehosting platform.  
However, in an analogous art, Huang discloses:
wherein the test manager is further configured to: 
capture a sequence of jobs associated with the software application at the source computing platform, using a test execution driver; (e.g., Huang, par. [0011]: a testing tool observing real user traffic. Such a tool may store requests [jobs] and replies coming to and from the production system [source computing platform]) and 
turn the sequence of jobs into test plan sequences for automatic execution against the rehosting platform (e.g., Huang, par. [0024]: modification and comparison tool 116 may modify the captured traffic 107 before replay. It may change IP addresses and DNS names in the traffic. The tool 116 may also strip out incoming traffic; par. [0026] a replay tool 122 obtains the to-be-replayed traffic 112 [test plan sequences] from the storage 110 “(with the modifications that the modification and comparison tool 116 may have made).” Reponses from the migrated application 108 corresponding to the replayed requests and stored in correct sequence with the requests).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Ding, which discloses replaying sequences of captured jobs to test a migrated application on a rehosting platform, by capturing a sequence of jobs associated with the application at the source computing platform using a test execution driver and turning the sequence of jobs into test plan sequences for execution against the rehosting platform, as taught by Huang, as Huang would provide the advantages of a means of performing off-line testing (see Huang, par. [0015]) and a means of making modifications needed for testing to the captured data jobs. (See Huang, par. [0028])

As to claim 22, Ding/Oracle/Huang discloses the system of claim 21 (see rejection of claim 21 above), but Ding does not explicitly disclose wherein the test execution driver is configured to automatically test the software application migrated from the source computing platform by automatically executing a test plan against the migrated application in an application runtime of the plurality of application runtimes of the rehosting platform.  
However, in an analogous art, Oracle discloses 
the migrated application in an application runtime of the plurality of application runtimes of the rehosting platform (e.g., Oracle, p. 1 Figure 1 and last par:  rehosted CICs applications run in Tuxedo contains using services provided by the CICs runtime. Rehosted batch jobs run under the batch runtime).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Ding, which discloses migrating an application to a new platform by the migrated application running in an application runtime of a plurality of application runtimes in the rehosting platform, as taught by Oracle, as Oracle would provide the advantage of a means of running migrated CICs and batch applications with no change to business logic. (See Oracle, p. 1 par. 1).
Further, in an analogous art, Huang discloses:
wherein the test execution driver is configured to automatically test the software application migrated from the source computing platform by automatically executing a test plan against the migrated application (e.g., Huang, par. [0026]: a replay tool 122 obtains the to-be-played data traffic 112 “(with the modifications that the modification and comparison tool 116 may have made).” It replays this to-be-replayed traffic [test plan] for the target system and thus to run the migrated application. Fort example, requests are used “(replayed)” as requests to the migrated application 108; par. [0001]: the present invention relates to a tool for testing migrated systems).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Ding, which discloses replaying sequences of captured jobs to test a migrated application in a runtime of a plurality on a rehosting platform, by executing a test plan against the migrated application, as taught by Huang, as Huang would provide the advantage of a means of performing off-line testing (see Huang, par. [0015])

As to claim 23, Ding/Oracle/Huang discloses the system of claim 22 (see rejection of claim 22 above), Ding further discloses 
wherein the test execution driver operates responsive to the migration and testing of the software application when migrated from the source computing platform to the target computing platform, to provide an indication of migration success of the application when migrated from the source computing platform to the target computing platform (e.g., Ding, p. 2 left col. par. 3: we treat production and migrated system as black boxes and use identical workloads to exercise them during the testing phase. The response from the migrated application is compared to the production application’s response, and if they are identical, the migrated application is assumed to be working correctly; p. 5 left col. Sec. 2.3, analysis engine compares and analyzes responses to determine to help engineers determine if the migration is successful).

	As to claim 27, it is a method claim whose limitations are substantially the same as claim 21. Accordingly, it is rejected for substantially the same reasons.

As to claim 28, it is a method claim whose limitations are substantially the same as claim 22. Accordingly, it is rejected for substantially the same reasons.

As to claim 29, it is a method claim whose limitations are substantially the same as claim 23. Accordingly, it is rejected for substantially the same reasons.

As to claim 33, it is a method claim whose limitations are substantially the same as claim 21. Accordingly, it is rejected for substantially the same reasons.

As to claim 34, it is a method claim whose limitations are substantially the same as claim 22. Accordingly, it is rejected for substantially the same reasons.

As to claim 35, it is a method claim whose limitations are substantially the same as claim 23. Accordingly, it is rejected for substantially the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/Primary Examiner, Art Unit 2196